ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՎ:3յլ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «Տո. 2««շ, չ. 2013թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, Ա ՀՀԱԳԱՐԱԿԻ ՊՄԿ»» ՓԲԸ տնտեսավարող
սուբյեկտը (այսուհետ` ընդերքօգտագործող), ի դեմս գլխավոր տնօրեն ՍԵՐԳԵՅ
ՊՈԼՈՎԻՆԿԻՆԻ, որը գործում է ընկերության կանոնադրության հիման վրա, մյուս
կողմից, ղեկավարվելով Հայաստանի Հանրապետության քաղաքացիական
օրենսգրքով, Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝
օրենսգիրք) ն այլ իրավական ակտերով, համապատասխանաբար նախարարության ն
տնտեսավարող սուբյեկտի կանոնադրություններով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
հանքավայրի տրամադրվող տեղամասի շահագործման նախագիծը, կնքեցին սույն
ընդերքօգտագործման պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

ԼԼ Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը
շահագործման տրամադրելու պայմանները ն ժամկետները, լեռնահատկացման
կոորդինատները, կողմերի իրավունքներն ու պարտականությունները, վճարների
(բնօգտագործման, բնապահպանական, բնութան ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
վճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման պլանը,
ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները
կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն հ 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին տարեկան
3500 հազ.տ օգտակար հանածոյի պաշարների մարման

Թգտակար-հանածոյի-քանակը-մ--գա)
համար ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում
2006թ հոկտեմբերի 16-ից մինչ Ա 2020թ փետրվարի 8-ը ժամկետով, իսկ
ընդերքօգտագործողն ընդունում է

ՀՀ Սյունիքի մարզի Ագարակի պղնձամոլ իբդենային
հանքավայ րի

լրանթավայրի անվանումը)

նեղամասի անվանումը կամ հանթային ջրերի աղբյուրի անվանումը կամ
հորատանցքի համարը)

հաշվեկշռայ ին պաշարներն օգտագործման ամբողջ ժամկետի համար
30930.7հազտ
ըստ 8ՀՇլ կարգի

Միմնպկան ն ուղեկից օգտակար հանածոների թանակները-ըստկարգերի)

որոնք հատակսգծի վրա ն ըստ տրությ ան սափմանափակվումեն
հետնյ պլ կոորդինատներով՝`
1269.75 (2.87, 2.229.95 "/Հ3.03, 3.2-10.15 ՝/թԹ3.14, 4.24210.25 ՝/ԹՅ.0,
5.2510.55 (53.10, 6.2 10.62 /Հ3.05, 7.210.85 ՝/Հ3.16, 8.2:110 53.15 9211.15
՝ԹՅ.14, 10.2:11.29 ԹՅ.10, 11226113 ՝ԹՅ.14, 12261115, `(Թ3.20, 1326 11.09
"թ3.35, 14.2510.9 /Հ3.33, 15.2-10.55 ՝/-3.38, 16.2-10.15 ՝/թ8.30, 17.2:9.75`/-3.08
«տրամադրվող պաշ արների սառմանների Ծայ րակեմային կոորդինատները)
Շս-0.38956, //0-0,024956, Ճս-0.025գ /տ , Ճց-1.19գ/տ,Տ6-Յ.39գ/տ, 16-0.6գ/տ, 8-
1.97գ/տ, Տ-1.0596 Բ6-0.22գ /տ

Միմնական ն ուղեկից բաղադրիչ ների պարու նակությունը 55, գ/տտն այլ ն)
Պղինձ-մոլ իբդեն

(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները)

(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ելքը)
Լեռնսհաղկացման սսհմանները հատակագծի վրա Ան ըստ խտրության

համաձայ ն լ եռնահատկացման ակտի թիվ Լ Վ- 311
ակտի համարը)

Պայ մանագրի Խ 1 հավել վածով նշվում են
ընդերքօգտագործողի ֆինանսական առաջարկները ն նրա կողմից
վճարվող ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
երամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:
2.2 Լիազոր մարմինը երաշ խվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

-2-

Շ

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ՛12 գրավոր զգուշացնելու ն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ աիքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ,բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,

-3-
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրսբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ.2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նամագծով
նախանեսված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նսահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ.8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն
օրենսգրքով նաատեսված պարտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`

-4-
Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովե շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նատ
41.1 չի կատարում օրենսգրքով նախատեսված

պար տավորությ ունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր

-6-
պար տավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի.

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 9900օրվաընթացքում վերացրել է նշված հիմքերը:

5. Յաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
ճարների հաշվարկ-հաշվետվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.2 Հաշվետվությունների ձների փոփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել
ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սահմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

Շ

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժակետը ն
լուծումը

6 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պտփհից ն գործում
ԱԼ տՎուԹ) ան գործողությ ան ամբողջ ժամանակա ասվածում, եթե
սգրով սսհմանված հիմքերով պայ մանագիրը վաղաժամկետ չի

" Պայ մանսգիրը գործում է նան ժամկետի կամ
ու թյ ամբ մր ամադր ված ընդերքի տեղամասի սահմանված
փոփոխության դեպքում: Եթե երկարաձգվել է
ւ թյ ան պայմանների փոփոխու թյ ամբ, ապա պայ մանագիրը
ում է գործել` հաշվի առնել ով այդ փոփոխությունները:
Պայ մանագիրը կարող է լուծվել՝
.1 լ իազոր մարմնի նախձեռնությ ամբ՝`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում.

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

6.3Յ թու յ լ տվու թյ ան ժամկետի ավարտի դեպքում:

«ԱՇ

-7-
64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում Ա կարգով վաղաժամկետ դադարեցվել ու

դեպքում պայ մանագիրը համարվում էլուծ

7. Պսյ մանագրում փոփոխություն
Լրսհետտփու զման լո (կամ)

արդյունքում հանքավայրում պաշարների

2 Ահսգործական

ված:

կառտել ու հիմքերը

հետափու զման
էական փոփոխության,

հանքավայ րի լ եռնաերկրսբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող

փաս տաթղթերում կատարել
Հանքավայ րի շահագործման փոփոխված պայ
են առանձին (հավել ված ---:

համ ապատասխան

փոփոխություններ:
մանները ներկայ ացվում

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ

մասնակիորեն չ կատարելու դեպքում
պատաս խան ատվու թյունից, եթե դա եղել
ազդեցության արդյունք, որը ծագել
կնքելուց հետո, ն որը կողմերը չէին
կանխարգել ել: Այ դպիսի իրավիճակն
րհեղեղների, երկրաշարժերի, փոթորիկ
աղետների, ինչ պես նան

ապս տամբու թյ ան, ազգայ նացման ն այլ դեպ
դարձնում սույն
պար տավորությունների կատարումը:

վեճերը լուծվում են բանակցո
Համաձայ նություն ձեռք չբերվելու դեպ
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողությ ան

ծանուցումները, հաղորդումների կատ

կողմերն ազատվում

պայ թյունների,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,

պայ մանագրով

9. Վեճերի լուծումը
Պայ մանագրի կատարման ընթացքում կ

ընթացքում կողմերի

են
է անհաղթահարելի ուժի
է սույն պայմանագիրը
կարող կանխատեսել կամ
եր են` հրդեհների,
ների կամ այլ բնական
պատերազմի,

քեր, որոնք անհնարին են
նախատեսված

ողմերի միջն առաջացած
ւթյունների միջոցով:
քում վեճերի լուծումը

միջն

արումը համարվում է

պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված

է պատվիրված նամակով կամ էլ եկտրոնային

փոխանցում ֆաքսի միջոցով կողմի ստորն
նպատակով կողմի նշած մեկ այլ

փոստով կամ կատարված է
նշ ված հասցեով կամ այդ
հասցեով, ընդ որում

յ ու րաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը

կարող է փոխանցվել էլ եկտրոնայ ին փոստի

կամ ֆաքսի միջոցով:

11.Այլ դրույ թներ
1.1 Սույն պայմանագրի հավելվածները կազմում են նրա անբաժանելի մասը.

1.2 Սույն պայմանագիրը կազմված է 3 օրինակից` հայերեն լեզվով, որոնք
ունեն հավասարազոր իրավաբանական ուժ.

11.3 Պայմանագրին կցվում է հավելված` ԿԽ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 2 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն
ՀՀ, Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2

(փոստային դասիչը, գտեվելու վայրը)
հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ):

Ընդերքօգտագործող ,«Ագարակի ՊՄԿ»ՓԲԸ, ՀՀ Սյունիքի մարզ,ք. Ագարակ
Գարեգին Նժդեհի 7

հեռ./37410/28.73.06 ՀՎՀՀ 09700039

ռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

« ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ
(անունը, ազգանունը Հ անունը, ազգանոււյ

Հավելված 1

օգտակար հանածոյի արդյունահանման
«(25». Հարի 2013թ. Ա ՊՎ-311
ընդերք ծման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման

նպատակով ֆինանսական առաջարկները

հ/հ Աշխատանքների անվանումը Գումարը
հազար/դրամ

Կատարված

Կանխատեսվող

1.| Երկրաբանահետախուզական աշխատանքներ
ա) շահագործական, հետախուզման ն լրահետա-
խուզմաբ աշխատանքներ

8640

114000

բ) երկրաբանական ամփոփ հաշվետվությունների լո
տեխնիկա-տնտեսական հիմնավորումների կազմում,
հաստատում

40000

Ընդերքօգտագործման փաստաթղթերի փաթեթի
ձնակերպում :
ա) հանքարդյունահանման լիցենզիայի (հատուկ

10.000

10000

բյընդերքօգտագործման նախագծի մշակում,
փորձաքննության անցկացում

21 լիցենզիայի) տարեկան պետական տուրքի գումարը

10000

Հանքավայրի նախապատրաստումը շահագործման
ա) ճանապարհների ն հաղորդակցուղիների
| կառուցում

-Լ-

1500

ացո ամների անցում
գ) մակաբացման աշխատանքներ
դ) արտադրական ն աշխատանքային հրապարակի
կառուցում

695400

1263000

ե) շենքերի, շինությունների ն օժանդակ կառույցների
ստեղծում

զ) անհրաժեշտ լեռնահանքային սարքավորումների ն.
տրանսպորտային միջոցների ձեռքբերում

1950000

500000

է) էլեկտրամատակարարման ապահովում

-

2500 է

6500

ը) ջրաջերմամատակարարման ն ջերմահեռացման
ապահովում

8000

1000

թ) լցակույտերի ն հանքաքարի պահեստների
տեղադրման նախապատրաստում

Ե

ժ) բուսահողի կուտակում, ռեկուլտիվացիա

5000

Ընդամենը

2674540

1951000

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

-10-

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

22 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք' համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

3. Բնության ն շրջակա միջավայրի դրամագլուխ ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

Յ.| ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն.
շրջակա միջավայրի դրամագլխի  վճարներ՝ «Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

Յ2 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգութան ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

3.3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

Յ4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ

(անունը, ազգանունը)

-11-
ՓՈՓՈԽՈՒԹՅՈՒՆՆԵՐ ն ԼՐԱՑՈՒՄՆԵՐ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ
ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ 2013թ. ԱՊՐԻԼԻ 05-ին
ԿՆՔՎԱԾ ԹԻՎ ՊՎ-311 ՊԱՅՄԱՆԱԳՐԻ

Հիմք ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի
01.06.2013թ. ԿՋ 91-Ա հրամանը՝ «ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲ ընկերությանը ՀՀ Սյունիքի
մարզի Ագարակի պղնձամոլիբդենային հանքավայրի օգտակար հանածոյի
արդյունահանման նպատակով տրամադրված տեղամասի ընդլայնման մասին, ՀՀ
էներգետիկայի ն բնական պաշարների նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ
ՄՈՎՍԻՍՅԱՆԻ, մի կողմից, ն «ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲ ընկերությունը՝ ի դեմս գլխավոր
տեօրեն՝ ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆԻ, մյուս կողմից, կատարում են հետնյալ
փոփոխությունները 203 թվականի ապրիլի 05-ին կնքված թիվ ՊՎ-311
ընդերքօգտագործման պայմանագրում `

1. Պայմանագրի 1.1 կետում.

«հիմնական տեքստից ն Խ1 հավելվածից» բառերից հետո ավելացնել « ԿԽ 2, 3,
4 հավելվածներից, որոնք կազմում են պայմանագրի անբաժանելի մասը» բառերը:

2.Պայմանագրի 2.1. կետում.

ա/«2020թ.-ի փետրվարի 8-ը» բառերը փոխարինել «2027թ.-ի փետրվարի 8-ը»
բառերով.
բ/030930.7 հազ. տ» բառերը փոխարինել «46455.53 հազ.տ» բառերով.
գ/«տրամադրվող պաշարների սահմանների ծայրակետային կոորդինատները»
բառերից հետո ավելացնել «տրամադրված ն ընդլայնվող տեղամասը բնութագրող
կոորդինատները» հետնյալ բովանդակությամբ՝
1 259730 -2850 : 2. 4-9630 /-2970: 3 -9780 (-3050: 4. -9900 3թ3100: 5.
4-10100 4-3130 : 6. «-10230 (53350: 7. 4-10515 Մ-3360 : 82210980 "53315
92-1080 1-3410, 10.2-11230 7-3140, 11-11180 7-3040, 12.-10900, 3050,
Թ.2-10770 -2990, 14.4-10550 /-3000, 15.2-10320 '(-2940, 16.2-10015 32830».
դ/ «(հիմնական ն ուղեկից բաղադրիչների պարունակությունը 74, գ/տ ն այլն) տողը
համաձայն ՕՀՊԳ-ի 2006թ. օգոստոսի 22-ի Ի 108 որոշման կարդալ հետնյալ նոր
խմբագրությամբ «Շս-0.405:, Խ/ԾԹ-0,02344, ճս-0.022գ/տ, ճջ-1.02գ/տ, ՏՏ-2.84գ/տ, ՛16-
0.49գ/տ, 811.70գ/տ, Տ-1.05:4 Թ6-0.21գ/տ» :

3.Պայմանագրի 11.3 կետը կարդալ նոր խմբագրությամբ.«Պայմանագրին կցվում
են հավելվածներ 4 էջից, որոնք հանդիսանում են սույն պայմանագրի անբաժանելի
մասերը, այդ թվում՝ հավելված պ 2 հանքի փակման ծրագրով նախատեսված
պարտավորություներ 2 էջից, հավելված Խ 3 համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած պարտավորություններ 1 էջից, հավելված Վ 4
բնապահպանական կառավարման պլան 1 էջից:

4.Սույն պայմանագրի հավելված 1-ի 1 կետը լրացնել նոր 1.1 ենթակետով՝ հետնյալ
բովանդակությամբ.

-4-
«1 Ընդերքօգտագործողի կողմից ընդլայնվող տեղամասում օգտակար
հանածոների արդյունահանման նպատակով ֆինանսական առաջարկները

նի) Ծախսերի անվանումը Կատարման | Ներդրումների
ը/կ ժամկետը չափը
/մլն.դրամ/
1. | Հանքի աշխատանքի՝ առաջիկա 2
հեռացու--տարվա Ո Դ0ՄՍ-Ծ
3500.0 հազ.մշ ծավալով ընթացքում
2. | Կապիտալ ծախսեր լեռնահանքային ն
տրանսպորտային միջոցների ձեռք բերման 5 տարի 800.0
համար
3. | Գործառնական տարեկան 28484.0

5. Պայմանագրի սույն փոփոխություներն ուժի մեջ են մտնում կողմերի կողմից
ստորագրելու պահից, իսկ Պայմանագիրը շարունակում է գործել՝ հաշվի առնելով այս
փոփոխությունները:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ «ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ

(անուն, ազգանուն

(անուն, ազգանուն)

-13-
Հավելված Վ2
օգտակար հանածոյի արդյունահանման
«7» աշա ` 2013թ. Ա ՊՎ-311
ընդերքօգտագործման պայմանագրի

Հանքի փակման ծրագրով նախատեսված պարտավորություններ

1.Հանքի փակման ծրագրով նախատեսված պարտավորություններ՝

11ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով հանքի փակման ծրագրով նախատեսված՝ հանքի փակումից հետո
աշխատուժի սոցիալական մեղմացման նախատեսվող միջոցառումները
(վերավորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խթաններ ն հնարավորություններ ստեղծել այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ն այլն).

12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող համայնքների
սոցիալ-տնտեսական մեղմացման նախատեսվող միջոցառումները (համայնքի սոցիալ-
տնտեսական ծրագրերին մասնակցություն, փոքր ս միջին բիզնեսի կազմակերպման
աջակցություն ն այլն).

13 հանքավայրի շահագործման աշխատանքների ավարտից 2 տարի առաջ
կազմել հանքի փակման վերջնական ծրագիրը ն այն ներկայացնել լիազոր մարմին:

հն) Միջոցառումների անվանումը Կատարման Ներդրումն
ը/կ ժամկետը երի չափը
/հազ.դրամ/
1. | Բացահանքի հատակի կարգաբերում 5 ամիս 2000.0
2 | Արտադրական հրապարակի 5 ամիս 8000.0
շինությունների ապամոնտաժում,
տեղափոխում:
Խախտված հողատարածքների
վերականգնում 2 տարի
3. | Օգտակար հանածոյի 5 տարի 2500.0
արդյունահանված տարածքի
մշտադիտարկումների իրականացում
Դրենաժային համակարգի ստեղծում 1 տարի 4000.0
Ջրհեռացնող առուների, 5 տարի 3500.0
պարզարանների սպասարկում

«8»
6. | Բացահանքի շրջագծի ողջ 4 ամիս 3000.0
երկարությամբ արգելափակող
միջոցների տեղադրում

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐԻ «ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲԸ
ՊԱՇՏՈՆԱԿԱՏԱՐ՝ (կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ

(անունը, ազգանունը)

Հավելված Ի 3Յ
օգտակար հանածոյի արդյունահանման
«Հ2/». 4425 2 2013թ. Վ ՊՎ-311
ընդերքօգմմագործման պայմանագրի
Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած պարտավո-
րությունների չափը Ա կատարման Ժամկետները

ԽԵ Պարտավորությունների անվանումը Կատարման Ներդրումների
ը/կ ժամկետը չափը/հազ.դրամ/
1. | Ագարակ քաղաքի զարգացման սոցիալ- 6500.0
տնտեսական ծրագրերին մասնակցություն.
2. | Մանկապարտեզի, հանրակրթական Ա Յուրաքանչյուր 1500.0
արվեստի դպրոցների զարգացման տարի
գործընթացում ֆինանսական մասնակցություն
Յ. Հաշմանդամ երեխաներին ֆինանսական Յուրաքանչյուր 700.0
օգնություն տարի
4. | Զոհված ազատամարտիկների ընտանիքներին Յուրաքանչյուր 600.0
ֆինանսական օգնություն տարի
5. | Մեղրու տարածաշրջանային բժշկական 500.0
կենտրոնին ֆինանսական օգնություն
6. | Այլ միջոցառումներ Յուրաքանչյուր 500.0
տարի
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐԻ « ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲԸ
ՊԱՇՏՈՆԱԿԱՏԱՐ՝ (կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ 8 ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ

(անունը, ազգանունը)

Հավելված Ի 4
օգտակար հանածրյի արդյունահանման

«2» 2-22 2013թ. Վ ՊՎ-311
ընդերքօգտագործման պայմանագրի
Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող
միջոցառումներ:

1.մթնոլորտային օդային ավազան արտանետումների որակական ն
քանակական պարամետրերի պարբերական չափումներ, երեք ամսյա
հաճախականությամբ.

2.լեռնատրանսպորտային սարքավորումների աշխատանքային .վիճակի՝
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
մշտադիտարկումներ, տարեկան երկու անգամ հաճախականությամբ.

Յ.օգտագործված մեքենայական, տրանսֆորմատորային յուղերով ու
քսայուղերով հողերի հնարավոր աղտոտումից խուսափելու նպատակով, հողերի
աղտոտվածության մշտադիտարկումներ՝ դրանց պահպանման համար նախատեսված
տեղից դեպի հավաքող փոսը ուղղությամբ, երեք ամիսը մեկ հաճախականությամբ.

Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա
է վերանայման 5 տարին մեկ հաճախականությամբ:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐԻ «ԱԳԱՐԱԿԻ ՊՄԿ» ՓԲԸ
ՊԱՇՏՈՆԱԿԱՏԱՐ՝ (կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԵՐԳԵՅ ՊՈԼՈՎԻՆԿԻՆ

(անունը, ազգանունը)

ՉԱՏ ՀՀ
ՀՀՀ Չ912ԻՆ3-՛
ՀՀ ՀԱՄԵԹ՝
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2013 ԹՎԱԿԱՆԻ
ԱՊՐԻԼԻ 05-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-311 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան «02» ջոսթոսի 2015թ.

Հիմք ընդունելով ՀՀ էներգետիկայի ե բնական պաշարների նախարարի
03. 02  2015թ.Վ 2773 -Ա հրամանը, ՀՀԱԳԱՐԱԿԻ ՊՄԿ»» ՓԲԸ-ի 2013 թվականի
ապրիլի 05-ի օգտակար հանածոյի արդյունահանման նպատակով ընդերքօգտագործման
ՊՎ-311 պայմանագրի` ՀՀորոնք հատակագծի վրա ն ըստ խորության սահմանափակվում
են հետնյալ կոորդինատներով»» տողում` ՀՀ 1.-29730 ՝-2850: 2.:-9630 ՝"/-2970:
349780 ՝/-3050: 4.2-9900 ՝/-3100: 5.24510100 53130: 6.4-10230 /-3350: 7.4-10515
3թ3360: 8.2-10980 /-3315: 9.2-11080 ՝/-3410: 10.4511230 7թ-3140: 11.421180 ՝/-3040:
12.4-10900 "/-3050: 13.4-10770 ՝/-2990: 14.4-10550 ՝Ր-3000: 15.4-10320 7/-2940:
16.24-1005 ՝Ր-2830»» կոորդինատները փոխարինել՝ ՀՀ14-4309728 "/-8602750,
2.«-4309628 ՝/-8602870, 3.24-4309778  ՝-8602950, 4.4-4309898  -8603000,
5.)-4310098 ՝Ր-8603030, 6.«-4310228 ՝ՐԹ-8603250, 7.24-431053 ՝/-8603260,
8.2-4310978  ՝(-8603215,  9.24-431078 (58603310, 10.4-4311228 "/:8603040,
1.24-431178  (-8602940, 12.2-4310898 ՝"-8602950,  13.4-4310768 ՝"Ր-8602890,
14.4-4310548 78602900, 15.:-4310318 `/-8602840, 16.2-4310013 "58602730 ՀՀՃՔԻ/
Յ/ՇՏ-84»» կոորդինատային համակարգի»» կոորդինատներով ն բառերով:

Սուն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-311 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀՀԱԳԱՐԱԿԻ ՊՄԿ»» ՓԲԸ

(կազմակերպության անվանումը)

ՀՎ

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
անունը, ազգայ

(4

«03» «ՅԵՓ ՅՉ015թ. 93».509 2035թ.
5 -2ն.Տ. `

ք ի

